SUR PETITION FOR REHEARING
Before SEITZ, Chief Judge, ALDISERT, ADAMS, GIBBONS, HUNTER, WEIS, GARTH, HIGGINBOTHAM and SLOVI-TER, Circuit Judges.
A. LEON HIGGINBOTHAM, Jr., Circuit Judge.
In their Petition for Rehearing, the appellees again claim, as the dissent did, that a 90 day time limit “is an unprecedented intrusion” upon a district court’s power. Petition for Rehearing at 10. I vote to deny the petition for the reasons stated in my prior concurring opinion and in Judge Hunter’s opinion. I also point out that this court has previously been willing, when dealing with corporate litigation, to impose a more rigid time limit on a district court judge than we have imposed in the present case. In Kohn v. American Metal Climax, Inc., 458 F.2d 255 (3d Cir.), cert. denied, 409 U.S. 874, 93 S.Ct. 120, 34 L.Ed.2d 126 (1972), minority stockholders brought suit on April 8, 1970 to enjoin the amalgamation of their company and another corporation because the merger allegedly violated Section 10(b) of the Securities and Exchange Act of 1934, and Section Seven of the Clayton Act. The district court on August 12, 1970 preliminarily enjoined the amalgamation. In an order of August 31, this court amended a prior order staying the injunction, and directed that the district court “proceed promptly with the trial and disposition of this case on the merits so that it may enter its Final Judgment prior to October 29, 1970” — that is, within 60 days of the court of appeals’ order. The subsequent opinions of the district and appellate courts are reported at 322 F.Supp. 1331 (E.D.Pa. 1970) and 458 F.2d 255 (3d Cir. 1972). While parties may disagree on what is an appropriate time limit in a particular case, the power to impose some time limit is clear. Civil rights litigants have rights equal to corporate parties in assuring an expeditious disposition of their legal claims.